DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14 and 19 recite “wherein a dimension of the void is the same as a dimension of the panel”, yet the Applicant’s specification recites “The shape of panel 220 may match the shape of void 120 such that when inner comb 200 is snapped into outer comb 100, the void 120 and panel line up” (refer to Paragraph [0028]).  Thus, there is 
Claims 18 and 22 recite “wherein each of the lice-removing tines of the inner comb are attached to the inner comb using a spring”, which is not supported by Applicant’s specification.  Rather, the specification recites “In other embodiments (not shown), the inner tines may be attached to the inner comb via one or more springs. The one or more springs may function to allow the inner tines to move vertically in order to closely track the contours of the scalp” (refer to Paragraph [0032]), which does not explicitly state that each of the tines comprises a spring.
Claims 18 and 22 recite “wherein each of the lice-removing tines of the inner comb are attached to the inner comb using a spring”.  Claims 1 and 9 require that the inner comb be a “unitary body”.  Thus, the inner comb cannot be both a unitary body, i.e. a single body not requiring fastening means between its components, and also have a plurality of springs disposed between each tine, respectively, because the presence of a plurality of springs requires multiple components to be fastened to the tines.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 18 and 22, lines 2-3 recite “each of the lice removing tines are attached to the inner comb vertically using a spring”, yet claims 1 and 9, from which claims 18 and 22 depend, requires that the inner comb be a unitary body. While a definition for unitary body is not explicitly disclosed in Applicant’s specification, the Examiner interprets unitary body to mean a single body not requiring fastening means between its components, i.e. a monolithic structure.  Thus, it is unclear how the inner comb can be both a unitary body and have a plurality of springs disposed between the tines.  For purposes of substantive examination, claims 18 and 22 will be interpreted as not requiring the inner comb to be a unitary body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grouiller (FR2681228).
Regarding claims 1 and 9, Grouiller discloses a lice removal comb system (Figures 1-7, additionally refer to Abstract) comprising: an inner comb (middle comb comprising toothed elements P3, best shown in right side image of Figure 2a; top comb as shown in Figure 2b; middle comb in right images of Figure 4; comb comprising flex tabs, R1, R2 as best shown in Figure 5a; top comb in Figure 5b; middle comb in right image of Figure 6a; top comb in Figure 6b), wherein the inner comb is a unitary body comb piece of the lice removal comb system (best shown in Figure 2b, right most image wherein the inner comb is shown as a single body structure; top image of Figure 2b additionally shows a single/unitary body structure; additionally refer to the top image of Figure 5b; top image of Figure 6b), and wherein the unitary body inner comb is defined by a row of lice-removing tines (P3); and an inner comb handle portion, wherein the inner comb handle portion has a panel (not labeled, but is the portion of the inner comb that connects the plurality of lice removing tines, P3, refer to annotated Figure, which has a flat elongated form, thereby defining a panel AND the at least one elastic member (O), refer to page 1 of the translation); an outer comb (comb comprising toothed elements, P1 and P2), wherein the outer comb is a unitary body comb piece of the lice removal comb system (“connected together…in the form of a U-profile”, refer to lines 84-85; additionally refer to Figure 2a, right image; 2b lower right image; Figure 4, two right images; Figure 5a, right image; Figure 5b, lower right image; Figure 6a, right image; and Figure 6b, lower right image which show the cross-section of the outer comb having a continuous unitary body structure), and wherein the unitary body outer comb is defined 

    PNG
    media_image1.png
    171
    706
    media_image1.png
    Greyscale

Regarding claims 6 and 13, Grouiller discloses the system of claims 1 and 9, wherein the slot and the inner comb handle portion of the unitary body inner comb are configured to mate via a snap fit (refer to lines 34-36; additionally refer to lines 50-54 of the translation in which the handle of the inner comb is affixed to the slot of the outer comb handle portion via a deformable connecting member of the inner comb which mates with the void of the handle of the outer comb).
Regarding claims 14-16, and 19-20, Grouiller discloses the system of claim 1, wherein a dimension of the void is the same as a dimension of the panel (best shown in the right image of Figure 2A, wherein a dimension, specifically the height of the elastic member of the panel is shown to have a same height dimension of the void through which it is inserted), and wherein the void and the panel line up after the inner comb has been received into the slot of the outer comb (best shown in the right image of Figure 2a, wherein the elastic member of the panel is inserted within the void, thereby aligning the panel and the void), wherein the panel does not have a panel void corresponding to the void of the outer comb (the panel is shown to be solid/continuous, as best shown in the top image of Figure 2b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grouiller (FR2681228) in view of Pabari et al. (US2010/0000559).
Regarding claims 2-3 and 10-11, Grouiller discloses the system of claims 1 and 9 as applied above.  Grouiller does not disclose wherein the distance between tines in the row of lice-removing tines is from 0.15 to 0.3mm or from 0.2 to 0.3mm.  Although Grouiller defines the spacing between a tine of the inner comb and a tine of the outer comb (refer to Grouiller lines 39-49), Grouiller is silent on the spacing of the individual tines of the row of lice-removing tines; however the claimed dimensions are well-known dimensions that are suitable for performing the intended use of a lice removal comb, as demonstrated by Pabari.  Pabari discloses a similar lice removal comb system (100, 200) comprising: an inner comb (central portion with respect to orientation defined in . 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grouiller (FR2681228) in view of Barge (US7089945).
Regarding claims 4 and 12, Grouiller discloses the system of claims 1 and 9, as applied above.  The combination does not disclose wherein the width of a tine in the first row of the hair-detangling tines is at least ten times greater than the width of a tine in the row of lice-removing tines.  Rather, Grouiller is silent on the width of the tines; however, the tines appear to be relatively the same size.  Providing a lice-removing comb wherein the width of a tine in a first row of hair detangling tines to be at least ten times greater than the width of a tine in the row of lice-removing tines is a well-known alternative configuration, as demonstrated by Barge.  Barge discloses a similar lice .     

    PNG
    media_image2.png
    160
    348
    media_image2.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grouiller (FR2681228) in view of DeBourg et al. (US5628332).
Regarding claim 8, Grouiller discloses the system of claims 1, as applied above but does not disclose a temperature sensor configured to sense the temperature of the lice-removing tines; a heating element configured to heat the lice-removing tines; and a controller in electronic communication with the temperature sensor and the heating element; however, it is well-known for lice/parasite removal combs to be heated, since the lice and their eggs will be killed upon exposure to heat.   Heated combs are also extremely well-known as demonstrated by DeBourg.  DeBourg discloses a similar combing system for removing parasites such as lice and nits from a user’s hair, comprising a plurality of tines (10, 30, 32) wherein the tines are heated via heating elements (refer to Column 2, lines 58-63; Column 4, lines 46-53; Column 5, lines 60-67), and temperature sensors (33) are configured to sense the temperature of the tines; .
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grouiller in view of Park (US2016/0338467).
Regarding claims 17 and 20, Grouiller discloses the system of claims 1 and 9, as applied above, wherein tips of the first row of hair-detangling tines and the second row of hair-detangling tines of the outer comb are rounded (refer to cropped and annotated Figure 1, below).  Grouiller does not disclose wherein tips of the lice-removing tines of the inner comb are sharp, and wherein the rounded tips of the first row of hair-detangling tines and the second row of hair-detangling tines come into contact with a scalp of a recipient to prevent the sharp tines of the lice-removing tines of the inner comb from digging into the scalp of the recipient.  Rather, Grouiller’s tines appear to provide the same shaped tines for both the inner comb and the outer comb.  Park discloses a similar comb comprising an outer comb (portion of comb comprising outer rows of tines, 7, 8) and an inner comb (portion of comb comprising the plurality of comb teeth, 20), wherein the tines of the inner comb are depicted as being “sharp” and the tines of the outer comb are depicted as being rounded (best shown in Figure 2).  Since the tines of the outer comb are longer than the tines of the inner comb, the second row .   

    PNG
    media_image3.png
    216
    454
    media_image3.png
    Greyscale

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grouiller in view of Guy-Rabi et al. (US2016/0262518).
Regarding claims 18 and 22, Grouiller discloses the system of claims 1 and 9, as applied above.  Grouiller does not disclose wherein each of the lice-removing tines of the inner comb are attached to the comb using a spring, wherein the springs allow the respective tine to move vertically to track the contours of a scalp of the recipient.  Guy-Rabi discloses a hair combing device (Figures 1A-12) comprising a plurality of tines (320, 350) wherein each tine within a first set of tine (320) is attached to the hair combing device via a spring (354, Figure 8A).  Guy-Rabi provides the spring so that .
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 11/05/2021, with respect to the 35 USC 112(b) rejection of claim 8 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 8 has been withdrawn. 
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Argument #1:
Applicant argues that Grouiller does not teach that after the panel of the inner comb has been received into the slot of the outer comb, is accessible through the void and is configured to facilitate handling of the inner comb handle portion.

Response #1:
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799